Citation Nr: 0738941	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  97-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active military duty from November 1982 
to February 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified at a personal hearing in January 1997 
at the RO.  The veteran testified at a personal hearing in 
June 2003 before the undersigned Veterans Law Judge in 
Washington, DC.  Copies of the hearing transcripts are of 
record.

In a December 2003 decision, the Board reopened the 
previously denied claim (November 1990 Board decision) for 
entitlement to service connection for an acquired psychiatric 
disorder, and remanded the claim for further development.  
The December 2003 remand was later vacated; however, the 
Board issued another remand in July 2005 for additional 
notice and development.  As explained below, that notice and 
development was completed, and the case was returned to the 
Board.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD, including the claimed in-
service stressors of personal sexual and physical assaults in 
1983 and 1984, is not supported by credible evidence.
 
3.  The competent medical evidence demonstrates that other 
currently diagnosed psychiatric disabilities, including 
schizophrenia, are not related to the veteran's service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).  

2.  An acquired psychiatric disorder other than PTSD, 
including schizophrenia, was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

Collectively, VA notice and duty to assist letters dated in 
January 2004, July 2005, October 2005, and July 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  A 
personal assault development notice was sent in July 2006 to 
assist in developing the claim.  See Patton v. West, 12 Vet. 
App. 272 (1999).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  There are extensive medical records 
in this veteran's multiple volume claims file that cover the 
period from service in the 1980s to the present.  Service 
medical records, service personnel records, VA 
hospitalization reports, VA outpatient treatment records, VA 
examination reports and medical opinions, extensive private 
treatment records, records from the Social Security 
Administration, personal hearing testimony, the veteran's 
multiple written submissions, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's July 2005 remand, the RO issued notice letters to the 
appellant that included a personal assault development letter 
(July 2005, October 2005, July 2006), obtained various VA 
treatment records from the VA Medical Center (VAMC) in 
Alexandria, Louisiana, obtained from the National Personnel 
Records Center (NPRC) the veteran's service personnel file 
(received August 2005), completed a VA Form 3101 indicating 
no additional service medical records were available (August 
2005), then readjudicated the appellant's claim and issued a 
Supplemental Statement of the Case (April 2007).  The Board 
finds that VA has substantially complied with the Board's 
July 2005 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the veteran in an 
April 2007 attachment to the supplemental statement of the 
case.  In the present appeal, because the claims for service 
connection for PTSD and other psychiatric disorders are being 
denied, and no effective date or rating percentage will be 
assigned regarding these issues, the Board finds that there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

If a claim for service connection for PTSD is based on 
allegations of in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor and such evidence include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  To gain the benefit of a relaxed standard for proof 
of service incurrence of an injury or disease, 38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this veteran's case, the evidence does not show, nor does 
the veteran allege, that he engaged in combat with the enemy 
during his peacetime active service.  The veteran claims that 
his PTSD is due to alleged in-service sexual assaults that 
occurred in 1983 and 1984.  The Board finds that there is no 
objective evidence that the veteran "engaged in combat with 
the enemy."  For this reason, 38 U.S.C.A. 
§ 1154(b) is not applicable in this case.  

The veteran contends in multiple written submissions and 
letters, in various histories presented to medical 
professionals, and during personal hearing testimony in 1997 
and 2003, that he currently has PTSD that is due to alleged 
in-service sexual assaults (sodomy and rape) and physical 
assaults (restraint and beatings) by male military 
noncommissioned officers that occurred in early 1983 in 
Biloxi, Mississippi (Keesler Air Force Base), and the summer 
of 1984 in Puerto Rico (Roosevelt Naval Base).  In September 
2005 letters and electronic mail to his US Senator, the 
veteran wrote that he was beaten and raped on three occasions 
by military officers.  

After a review of the evidence, the Board finds that the 
evidence of record does not corroborate the veteran's 
reported in-service stressful events of sexual and physical 
assaults that are alleged to have occurred in early 1983 and 
summer of 1984.  There is no service record or other 
corroborative evidence that the veteran was the victim of a 
personal assault of any type.  Considered as a whole, the 
service records do not show evidence of behavior changes 
following the claimed assaults. 

The record does not reflect any request for transfer to 
another military duty assignment following the alleged in-
service stressful events in 1983 and 1984.  In a February 
1985 statement, the veteran wrote that he enjoyed his work, 
he was proud each day of service to represent the Air Force, 
and that he would experience an emptiness by not being in 
service.  

The evidence does not show deterioration in work performance 
following the claimed assaults.  The personnel records do not 
reflect evidence of changes in performance and performance 
evaluations for the periods following the alleged in-service 
stressful events in 1983 and 1984.  An Airman Performance 
Report for the period from November 1982 to February 1984 
reflects consistently high marks in all categories related to 
work performance, with lower marks for military bearing and 
behavior, and a note that the veteran needed to improve his 
behavior and off duty image by becoming a more responsible 
person and controlling his premeditated desires.  The 
evaluation report reflects that during this entire period the 
veteran performed his job well, was highly motivated, 
volunteered for special assignments, was progressing in 
learning related to his job, and was an asset.  In a February 
1985 statement, the veteran wrote that his performance as a 
military member had been great.  

The evidence does not show substance abuse following the 
claimed assaults.  Service medical records note the veteran's 
report of use of alcohol socially, but no indication of 
substance abuse.  Service personnel records show that in 
February 1984 the veteran was convicted of a shoplifting 
offense, and in January 1985 the veteran was apprehended for 
possession of marijuana, for which he received a non-judicial 
punishment in service.  The veteran's statements accompanying 
the January 1985 marijuana possession, however, show that he 
was "upset" about not being able to see his parents for 
Christmas because a girlfriend did not repay a loan, and that 
he was afraid of going to Germany for such a long period of 
time, so tends to show that the drug-related incident was 
related to more recent events, and was not related to the 
alleged in-service stressful events of sexual or physical 
assault.  The veteran also stated that he had never purchased 
or used marijuana before, so this statement tends to show 
that the veteran did not have a pattern of substance abuse.  
The veteran was entered into a local drug rehabilitation 
program and was counseled by his superiors on the 
consequences of drug abuse, although this appears to be part 
of a standard procedure and counseling for drug offenses, and 
does not tend to show that the veteran had a pattern of 
substance abuse during service.  The veteran was discharged 
from service administratively based on the drug possession 
offense.  

The evidence does not show episodes of depression, panic 
attacks, or anxiety without an identifiable cause following 
the claimed assaults.  Service medical records and service 
personnel records are negative for evidence of such symptoms 
in service.  The service medical record entries that include 
physical complaints and symptoms are correlated to specific 
symptoms and medical diagnoses, such as tonsillitis, 
peritonsillar abscess, upper respiratory infection, 
pneumonia, viral pharyngitis, gonorrhea (March 1984), 
hemorrhoids, and hepatitis B infection.  The February 1985 
service separation examination report reflects the veteran's 
history of having had pre-service symptoms of frequent 
trouble sleeping in 1978, and depression and excessive worry 
in 1982, but do not refer to any psychiatric symptoms in 
service.  The February 1985 statement reflects that the 
veteran enjoyed his work, and the Airman Performance Report 
for the period from November 1982 to February 1984 reflects 
that during this entire period the veteran performed his job 
well, was highly motivated, and even volunteered for special 
assignments. 

The evidence does not show unexplained economic or social 
behavior changes following the claimed assaults.  The 
evidence includes that in February 1984 the veteran was 
caught shoplifting.  The veteran's statement accompanying the 
report of the incident reflects that he simply forgot that he 
had picked up an item in the store and left without paying.  
The veteran's statement made contemporaneous with the 
incident tends to show that this was an act of negligence on 
his part, and that he did not intend to steal the item; 
therefore, the veteran's act of shoplifting may not be 
considered as evidence reflective of a behavior change. 

The veteran has submitted corroborating statements from other 
sources, including lay statements from his mother and sister.  
A July 2001 statement from the veteran's mother reflects that 
the veteran was a happy young man when he went into service, 
but when he returned home after service he was nervous, 
depressed, and confused.  In statements in October 1995 and 
July 2001, the veteran's sister wrote that the veteran called 
her during service on more than one occasion to report that 
he had been sexually assaulted by his superiors, and that the 
veteran had changed during service.  The Board finds that 
such statements by the veteran's mother and sister, first 
made over 10 after the alleged in-service stressful events, 
and are general in content, are outweighed by other evidence 
that tends to show that the veteran did not report the 
occurrence of sexual or physical assaults to anyone during 
active service, and show that the veteran had already 
experienced depression and excessive worry before service.  
For example, the February 1985 service separation examination 
report reflects the veteran's history of having had pre-
service symptoms of frequent trouble sleeping in 1978, and 
depression and excessive worry in 1982.  At a November 1986 
VA compensation examination, the veteran reported that he 
became active with homosexuality when he was in service, but 
did not report any history of sexual assault during service.  
A May 1996 Air Force Discharge Review Board determination 
reflects the veteran's statement that he failed to report the 
claimed in-service sexual assaults while he was in service.  

The alleged stressor was not reported during service, or 
until after service in August 1987, and the service personnel 
and medical records do not show any indication of such 
stressor.  During various post-service hospitalizations and 
treatment in 1986, the veteran gave histories that included 
sexual relations, including during service, but did not 
report any history of sexual assault during service.  He 
first made the report of in-service sexual assault as part of 
his substantive appeal in a claim for VA disability 
compensation.  For these reasons, the Board finds that a 
claimed in-service stressor of personal sexual and physical 
assault is not supported by credible supporting evidence.
  
Some VA treatment records reflect a PTSD diagnosis, although 
the VA treatment records also show multiple other Axis I 
diagnoses; however, because a claimed in-service stressful 
event has not been verified in this veteran's case, the 
diagnoses of PTSD of record cannot serve as a link, 
established by medical evidence, between current 
symptomatology and the claimed "in-service" stressor, as 
there is no evidence that the diagnosis was in fact based on 
a history which included a verified in-service stressor.  
38 C.F.R. § 3.304(f).  The Board is not bound to accept the 
opinions of physicians or psychologists whose diagnoses of 
PTSD were based on an unverified and inaccurate history of 
stressful incidents as related by the appellant.  "Just 
because a physician or health care professional accepted 
appellant's description of his Vietnam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean the BVA is required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Court has held that an examination based on a 
questionable history is inadequate for rating purposes.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for Other Psychiatric Disorder

The veteran contends in multiple written submissions and 
letters, in various histories presented to medical 
professionals, and during personal hearing testimony in 1997 
and 2003, that his currently diagnosed psychiatric disorders 
are related to service.  Service medical records are negative 
for complaints, findings, diagnosis, or treatment for a 
psychiatric disorder.  

The evidence shows that the veteran was diagnosed with 
complaints of depression after service in May 1986, but the 
depression was related to drug abuse, and not to service.  A 
post-service May 1986 VA hospitalization report reflects the 
veteran's history of having been depressed for several 
months, with symptoms of abdominal pain, dizziness, and 
headache over the last two years, since discharge from the 
Air Force.  A post-service June 1986 VA hospitalization 
report reflects treatment following a suicide attempt, the 
veteran's history of having been depressed since he had 
hepatitis, and a history of hearing voices during service 
while he was in Germany.  A November 1986 VA examination 
report related the veteran's psychiatric symptoms to multiple 
drug abuse, diagnosing a drug-induced psychosis.  A 1989 VA 
psychiatric evaluation reflects a history of drug and alcohol 
abuse, but no other acquired psychiatric disorder.  VA 
hospitalization summary in August 1990 reflects a diagnosis 
of depressive disorder.

Subsequent VA treatment records include diagnoses of 
schizophrenia as one of several other Axis I psychiatric 
diagnoses that include PTSD, major depression, a mood 
disorder due to a general medical condition, schizophrenia, 
adjustment reaction, tobacco abuse/nicotine dependence, 
combined drug dependence (poly-substance abuse/dependency), 
and an Axis II diagnosis of personality disorder.       

The evidence shows that the veteran was first diagnosed with 
schizophrenia years after service.  The evidence does not 
show that schizophrenia was diagnosed or manifested to a 
compensable degree within a year of service separation; 
therefore, the presumptive service connection provisions for 
psychoses that occur to a compensable degree within a year of 
service separation are not shown in this case.  38 C.F.R. 
§§ 3.307, 3.309.

The weight of the competent medical evidence, including VA 
mental disorders examination report and treatment records, 
shows that the currently diagnosed psychiatric disabilities, 
including schizophrenia, are not related to the veteran's 
service.  The medical evidence does not relate the 
psychiatric disorders to service.  
The evidence shows that a mood disorder is related to a non-
service-connected general medical condition.  The weight of 
the competent medical evidence, including multiple diagnoses 
during various treatments and hospitalizations, shows that 
many of the veteran's psychiatric symptoms are substance-
induced rather than related to service.

With regard to the diagnosis of combined drug dependence 
(poly-substance abuse/dependency), primary diagnosed 
disabilities of drug or alcohol abuse are not disabilities 
for which service connection can be granted.  38 U.S.C.A. 
§ 1131.  Moreover, service connection for polysubstance abuse 
was denied in a final Board decision in July 1988.  With 
regard to Axis II diagnoses of personality disorder, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Because the weight of the competent medical evidence 
demonstrates that the psychiatric disorders that first 
manifested after service are not related to service, there is 
no basis to grant service connection for a non-PTSD acquired 
psychiatric disorder, including schizophrenia.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
non-PTSD acquired psychiatric disorder, including 
schizophrenia, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 

Service connection for other acquired psychiatric disorders, 
including schizophrenia, is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


